


110 HR 6735 IH: Bolster America’s Resources through

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6735
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Hobson introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To terminate the application of restrictions on
		  exploration, development, and production of oil and gas in areas of the outer
		  Continental Shelf adjacent to Cuba.
	
	
		1.Short titleThis Act may be cited as the
			 Bolster America’s Resources through
			 Responsible Exploratory Leasing Act or the BARREL
			 Act.
		2.Termination of
			 prohibitions on expenditures for, and withdrawals from, offshore oil and gas
			 leasing for areas of OCS adjacent to Cuba
			(a)Prohibitions on
			 expendituresAll provisions
			 of Federal law that prohibit the expenditure of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities for any area of the Outer
			 Continental Shelf of the United States shall have no force or effect with
			 respect to any location on the Outer Continental Shelf in the Straits of
			 Florida that is—
				(1)inside the Eastern
			 Gulf of Mexico Outer Continental Shelf Planning Area or the Straits of Florida
			 Outer Continental Shelf Planning Area;
				(2)within 50 miles of
			 the United State-Cuba marine boundary;
				(3)west of 83º W
			 longitude;
				(4)east of 86º41′ W
			 longitude; and
				(5)outside of the
			 Florida Keys National Marine Sanctuary.
				(b)Revocation of
			 withdrawalsAll withdrawals
			 of Federal submerged lands of the Outer Continental Shelf from leasing,
			 including withdrawals by the President under the authority of section 12(a) of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341(a)), are hereby revoked
			 and are no longer in effect with respect to the leasing of any location on the
			 Outer Continental Shelf described in subsection (a) for exploration for, and
			 development and production of, oil and natural gas.
			(c)Termination of
			 restriction on use of fundsSection 104 of division F of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2118)
			 shall not apply with respect to any location on the Outer Continental Shelf
			 described in subsection (a).
			(d)Commencement of
			 lease salesThe Secretary of the Interior shall promptly conduct
			 lease sales for locations on the Outer Continental Shelf described in
			 subsection (a) in accordance with section 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) and other applicable provisions of Federal
			 law.
			
